Exhibit 10.4

 

RICE ACQUISITION CORP.

RICE ACQUISITION HOLDINGS LLC

102 East Main Street, Second Story

Carnegie, PA 15106

 

October 21, 2020

 

Rice Acquisition Sponsor LLC

102 East Main Street, Second Story

Carnegie, PA 15106

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Rice Acquisition Corp. (the “Company”),
Rice Acquisition Holdings LLC (“Opco”) and Rice Acquisition Sponsor LLC
(“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the New
York Stock Exchange (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

(i) Sponsor shall make available to the Company, at 102 East Main Street, Second
Story, Carnegie, PA 15106 (or any successor location of Sponsor), certain office
space, utilities, secretarial support and administrative services as may be
reasonably required by the Company and Opco. In exchange therefor, the Company
shall cause Opco to pay Sponsor the sum of $10,000 per month on the Listing Date
and continuing monthly thereafter until the Termination Date; and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and the
holders of Class A Units (other than the Company) of Opco and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this letter agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       RICE ACQUISITION CORP.       By: /s/ Daniel Joseph
Rice, IV     Name: Daniel Joseph Rice, IV     Title: Chief Executive Officer    
      RICE ACQUISITION HOLDINGS LLC           By: /s/ Daniel Joseph Rice, IV    
Name:   Daniel Joseph Rice, IV     Title: Chief Executive Officer

 

AGREED TO ACCEPTED BY:       RICE ACQUISITION SPONSOR LLC       By: /s/ Daniel
Joseph Rice, IV     Name:   Daniel Joseph Rice, IV     Title: Chief Executive
Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 